DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner layer lining the inner surface of the microcatheter, wherein the plurality of axial slits is formed through the inner layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. At least pages 25, 29, and 32 of the instant specification admit that the inner layer is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 31, 35, are objected to because of the following informalities:  

As to claim 35, “claims 22” in line 1 should read “claim 22”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the filter section" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 23 refers to “the braided wire of the skeleton” in line 3, which is unclear because lines 1-2 introduced plural braided wires.
	As to claim 24, the recitation of “wherein each of the plurality of axial slits has a larger width at its outer surface as compared to its inner surface slits” is unclear as both “its outer surface” and “its inner surface slits” lack a proper antecedent basis.
Claim 25 recites the limitation "the outer surface of the microcatheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the inner surface of the microcatheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
27 recites the limitation "the inner coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the polymeric layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the polymeric layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the polymeric layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the braided wires" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-40 are rejected as they depend from a rejected claim.
Claim 40 recites the limitation "the braided wires" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 41, the recitation of “wherein each of the plurality of axial slits has a larger width at its outer surface as compared to its inner surface slits” is unclear as both “its outer surface” and “its inner surface slits” lack a proper antecedent basis.
Claim 41 recites the limitation “the inner lumen of the microcatheter” in lines 17-18. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 23, 28, 29, 33-36, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. (WO 2016/139597 A2, cited by applicant on 5/14/2020 IDS and hereafter 'Tal') in view of Kinoshita et al. (WO 98/33544, cited by applicant on 5/14/2020 IDS and hereafter ‘Kinoshita’).
As to claim 22, Tal discloses an embolization microcatheter (30; Figs. 5A-5B) for delivery of embolization particles (31) to a target area (pg. 22-24), the microcatheter comprising: a first section (see annotated Fig. 5B below) located at a proximal end of the microcatheter and configured for delivering the microcatheter to a target location (first section located proximally of second and third sections and therefore could be used to push second+third sections to target location – however also see modification below); a second section (see annotated Fig. 5) located at a distal end of the microcatheter and configured to restrict flow therethrough (the instant specification on page 3 describes how “the section of the microcatheter between the axial slits and the distal end opening can serve as a restrictor without including lumen narrowing features (e.g. without having a tapered inner surface)”) – the annotated second section is located between axial slits 39 and the distal end and therefore is being interpreted to satisfy the claimed functional limitations); the second section comprising a distal end opening sized and shaped to allow delivery of a suspension flowing through the microcatheter (Figs. 5A-5B, pg. 22-24), the suspension comprising a suspension fluid (40) and the embolization particles (31); and a third section (see annotated Fig. 5B) located between the first and the second sections; the third section comprising: a plurality of axial slits (39; pg. 23 explains how openings 39 can be slits) formed proximal to and at a predetermined distance from the distal end opening, wherein each of the plurality of axial slits has a smallest cross- sectional dimension configured to prevent outflow therethrough of the embolization particles while allowing outflow of the suspension fluid (Figs. 5A< 5B, pg. 23); and wherein the plurality of slits are sized and shaped to allow a flow of the particles downstream the filter section at a volume flow rate which allows delivery of essentially all particles in the suspension through the distal end opening while preventing their backflow (pg. 23-24). 

    PNG
    media_image1.png
    437
    554
    media_image1.png
    Greyscale

Tal does not explicitly disclose wherein the third section is formed of a material having larger flexibility than the first section; and wherein the embolization microcatheter has a tensile strength of at least about 5N.
Kinoshita discloses a catheter for insertion to blood vessel (page 7, lines 17-19; catheter 1) including a distal end opening (distal end opening 3), a proximal portion (hub 7) and a portion of side apertures between them (side apertures 4), said apertures portion has larger flexibility then said proximal portion (page 6, lines 19-20; page 6, line 23- page 7, line 8; page 13, lines 12-14), and the
catheter has a tensile strength of at least about 5N (page 30, lines 9-11; 1.6kg being ~15.7N and therefor at least about 5N). It would have been obvious to a skilled person in the art to form the side holes portion of the catheter disclosed in Tal from a material having larger flexibility then the proximal portion and a tensile strength of at least 5N, for efficient and easier maneuverability and accessibility of the catheter to the target area in the complex vasculature system while preventing breaking of the
catheter when it is stretched.

As to claim 23, Tal in view of Kinoshita teaches the embolization catheter of claim 22 as described above. Tal further teaches wherein a skeleton is formed of braided wires (see Fig. 9 showing mesh pattern 204); and a polymeric layer (“tubular wall 203, optionally of polymeric material”) mesh pattern 204 with mesh openings. These mesh openings are sized for allowing suspension fluid flowing therethrough but to block particles, of optionally 30 microns or more in diameter, from passing therethrough. Each of the side openings 202 made in tubular wall 203 reveals an area of sleeve mesh pattern” – see final paragraph of page 28).
As to claim 28, Tal in view of Kinoshita teaches the embolization catheter of claim 22 as described above. Tal further discloses wherein the width of each of the plurality of axial slits is in the range of about 15-100 microns (pg. 16, lines 9-11).
As to claim 29, Tal in view of Kinoshita teaches the embolization catheter of claim 22 as described above. Tal further discloses wherein the width of each of the plurality of axial slits is about 50 microns (see third full paragraph of page 19).
As to claim 33, Tal in view of Kinoshita teaches the embolization catheter of claim 22 as described above. Tal further discloses wherein the second section has an inner lumen diameter in the range of about 0.2-0.75 mm (see second full paragraph on page 17 of Tal; though this is directed towards the embodiment of Figs. 1A-1B, Tal teaches that catheter 30 is similar or even identical in design or/and configuration to catheter 100 (pg. 22)).
As to claim 34, Tal in view of Kinoshita teaches the embolization catheter of claim 22 as described above. Tal further discloses wherein a total open area of the plurality of slits of the third section is in the range of about 0.2-1 mm2 (see second full paragraph on page 17 of Tal; though this is directed towards the embodiment of Figs. 1A-1B, Tal teaches that catheter 30 is similar or even identical in design or/and configuration to catheter 100 (pg. 22)).
As to claim 35, Tal in view of Kinoshita teaches the embolization catheter of claim 22 as described above. Tal further discloses wherein a total open area of the plurality of slits of the third section is in the range of about 0.2-0.6 mm2 (see second full paragraph on page 17 of Tal; though this is directed towards the embodiment of Figs. 1A-1B, Tal teaches that catheter 30 is similar or even identical in design or/and configuration to catheter 100 (pg. 22)).
As to claim 36, Tal in view of Kinoshita teaches the embolization catheter of claim 22 as described above. Since the claimed third section is only arbitrarily claimed (i.e. its only requirement is that it is between the first and the second sections – there is no claimed length or total size of the third 
As to claim 40, Tal in view of Kinoshita teaches the embolization catheter of claim 22 as described above. Tal further discloses wherein the plurality of axial slits are formed by laser cutting of the braided wires (see 2nd full paragraph on pg. 5, 4th full paragraph on pg. 28, 4th full paragraph on pg. 30). Additionally, claim 40 is a product-by-process claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Kinoshita as applied to claim 22 above, and further in view of Macy, JR (US 2015/0088090 A1, hereafter 'Macy').
As to claim 24, Tal in view of Kinoshita teaches the microcatheter of claim 22 as described above, but is silent to wherein each of the plurality of axial slits has a larger width at its outer surface as compared to its inner surface slits; such that the embolization 3 particles are prevented from entering the plurality of axial slits from the inside of the microcatheter, while causing minimal restriction to outflow of the suspension fluid therethrough.
Macy discloses a plurality of axial slits (see Figs. 2A, 4A, 4B) having a larger width at its outer surface as compared to its inner surface slits (inner hole 21 being smaller than respective outer openings); such that the embolization3 particles are prevented from entering the plurality of axial slits from the inside of the microcatheter, while causing minimal restriction to outflow of the suspension fluid therethrough (see paragraphs 0028, 0030-0033; liquid would be able to flow through the slits, but embolization particles would be prevented from moving therethrough depending on the size of the particles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tal+Kinoshita in view of Macy such that each of the .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal + Kinoshita as applied to claim 22 above, and further in view of Berenstein et al. (US 5,817,057, hereafter 'Berenstein').
As to claim 25, Tal in view of Kinoshita teaches the microcatheter of claim 22 as described above, but is silent to wherein the third section further comprises a hydrophilic coating overlaying the outer surface of the microcatheter, and wherein the plurality of axial slits are formed through the hydrophilic coating. 
Berenstein discloses a section (distal end 16) of a catheter comprising a plurality of side openings 30 and wherein the section comprises a hydrophilic coating overlaying the outer surface of the catheter (see Fig. 2, lines 21-27 col. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tal+Kinoshita in view of Berenstein such that the third section further comprises a hydrophilic coating overlaying the outer surface of the microcatheter, and wherein the plurality of axial slits are formed through the hydrophilic coating. One would have been motivated to do so as providing a hydrophilic coating would have made the outer surface of the catheter, including at the third section, more lubricous and thus easier to move through the patient’s vessels (see lines 21-27 col. 4 of Berenstein).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal + Kinoshita as applied to claim 22 above, and further in view of Lonsbury et al. (US 5,318,032, hereafter 'Lonsbury').
 wherein the third section further comprises an inner layer lining the inner surface of the microcatheter, wherein the plurality of axial slits is formed through the inner layer.
Lonsbury teaches a catheter having a section (see section of catheter body 12 shown in Fig. 2 or alternatively section of cathteter 30 seen in Fig. 3) with an inner layer (14 or 32) lining the inner surface of the catheter (see Figs. 2, 3), wherein the plurality of openings (22, 44) is formed through the inner layer (Figs. 2, 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tal and Kinoshita further in view of Lonsbury such that the third section further comprises an inner layer lining the inner surface of the microcatheter, wherein the plurality of axial slits is formed through the inner layer. One would have been motivated to do so Lonsbury teaches how providing an inner layer that is lubricous can make it possible to receive other devices such as an interventional or diagnostic catheter with minimum friction (see paragraphs beginning line 29 col. 2 and line 67 col. 4).

As to claim 27, Tal in view of Kinoshita and Lonsbury teaches the microcatheter of claim 26 as described above. Lonsbury further discloses wherein the inner coating comprises polytetrafluoroethylene (PTFE) (see paragraph beginning line 67 col. 4). It thus would have been further obvious to one having ordinary skill in the art, when modifying Tal, to further do so such that  the inner coating comprises polytetrafluoroethylene (PTFE). One would have been motivated to do so as Lonsbury teaches polytetrafluoroethylene (PTFE) as providing the functionality of an inner lubricous coating that can make it possible to receive other devices such as an interventional or diagnostic catheter with minimum friction (see paragraphs beginning line 29 col. 2 and line 67 col. 4).

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Kinoshita as applied to claim 22 above, and further in view of Evans et al. (US 2004/0006306 A1, hereafter 'Evans').

Evans teaches “The flexibility of the catheter 12 may vary along its length; for example, a proximal portion 20 of the catheter 12 may be relatively stiff, e.g., to facilitate pushing the catheter 12, while the distal portion 22 may be relatively flexible, e.g., to facilitate advancing the distal portion 22 through tortuous anatomy” (para 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tal (as already modified above) to have have any of various flexural rigidities for the first section and/or the third section. One would have been motivated to do so in order to make the microcatheter best able to be pushed into the patient (see para 0029 of Evans). And while Evans is silent as to the specifics of the values of structural rigidty disclosed in claims 30-31.  The instant disclosure describes the parameter of structural rigidity of the first section and the third section as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as values for structural rigidity are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of wherein the first section has a flexural rigidity of about 0.003 to 0.01 lbs-in^2 and wherein the third section has a flexural rigidity of about 0.0001 to about 0.002 lbs-in^2 would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Kinoshita as applied to claim 22 above, and further in view of Difiore et al. (US 2006/0004316 A1, hereafter 'Difiore').
As to claim 32, Tal in view of Kinoshita teaches the microcatheter of claim 22 as described above, but is silent to wherein the second section has a tapered inner surface.
Difiore teaches catheters and reads “One of ordinary skilled in the art, having the benefit of the disclosure herein, will appreciate that the number, shape (e.g., tapered shaped, etc.), and size (e.g., length of the opening, etc.) of the lumen openings can be configured to achieve the desired maximum flow velocity and/or fluid shear stress” (para 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tal further (as already modified above) such that the second section has a tapered inner surface. One would have been motivated to do so in order to achieve a desired flow velocity and/or fluid shear stress of fluid exiting the second section (see para 0012 of Difiore).

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Kinoshita as applied to claim 22 above, and further in view of Lee (US 6,695,809).
As to claims 37-38, Tal in view of Kinoshita teaches the microcatheter of claim 22 as described above, but is silent to wherein the polymeric layer has an ultimate tensile strength of 9000-10000 psi and an ultimate elongation of 350-450% and/or wherein the polymeric layer has an ultimate tensile strength of about 9600 psi and an ultimate elongation of approximately 400%. 
Lee however discloses a catheter having different layers (18 and 19) with different ultimate tensile strengths, including between 9000-10000 psi and an ultimate elongation of 350-450% and/or wherein the polymeric layers have an ultimate tensile strength of about 9600 psi and an ultimate elongation of approximately 400% (see paragraph beginning line 52 col. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tal (as already modified above) further such that the polymeric layer has an ultimate tensile strength of 9000-10000 psi and an ultimate elongation of 350-450% and/or wherein the polymeric layer has an ultimate tensile strength of about 9600 psi and an ultimate elongation of approximately 400%. One would have been motivated to do so as Lee demonstrates how these values are known in the art of catheter devices for giving different layers a desired amount of strength and elongation (see paragraph beginning line 52 col. 4). Additionally, the instant disclosure describes the parameters of tensile strength and elongation % as being merely preferable, and does not describe the parameters as contributing any unexpected results to the system.  As such, these parameters are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum 

As to claim 39, Tal in view of Kinoshita teaches the microcatheter of claim 22 as described above, but is silent to wherein the polymeric layer comprises a polycarbonate-based thermoplastic polyurethane.
Lee however discloses layers formed of polycarbonate-based thermoplastic polyurethane (see paragraph beginning line 36 col. 2 and claim 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tal (as already modified above) further such that the polymeric layer comprises a polycarbonate-based thermoplastic polyurethane. One would have been motivated to do so as Lee demonstrates how polycarbonate-based thermoplastic polyurethanes are known in the art and it has been held that the selection of a known material based on its suitability for its intended purpose involves only routine skill in the art (see Sinclair & Carroll Co. v. Interchemical Corp and also In re Leshin).


Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Berenstein.
As to claim 41, Tal discloses an embolization microcatheter for delivery of embolization particles to a target area (see Figs. 1A, 1B which show catheter 100 and Fig. 9 which shows catheter portion 200 which “is optionally part of a catheter similar or even identical in design or/and configuration to catheter 100”); the microcatheter comprising: a first section (see annotated Fig. 1A below) located at a proximal end of the microcatheter and configured for delivering the microcatheter to a target location (first section located proximally of second and third sections and therefore could be the section of the microcatheter between the axial slits and the distal end opening can serve as a restrictor without including lumen narrowing features (e.g. without having a tapered inner surface)”) – the annotated second section is located between opening 108 and the distal end and therefore is being interpreted to satisfy the claimed functional limitations); the second section comprising a distal end opening sized and shaped to allow delivery of a suspension flowing through the microcatheter (Fig. 1B), the suspension comprising a suspension fluid and the embolization particles (see pg. 15); and a third section (annotated below) located between the first and the second sections; the third section comprising: a skeleton formed of braided or coiled wires (see pages 28-29 describing mesh pattern 204); a polymeric layer intercalated into and/or overlaying the skeleton (“tubular wall 203, optionally of polymeric material”); and a plurality of axial slits formed proximal to and at a predetermined distance from the distal end opening; wherein each of the axial slits selectively traverses the polymeric layer while leaving the skeleton intact (see 3rd full paragraph on pg. 3 and pgs. 16-17, 29).

    PNG
    media_image2.png
    437
    554
    media_image2.png
    Greyscale

Tal is silent to wherein each of the plurality of axial slits has a larger width at its outer surface as compared to its inner surface slits; such that the 5New 371 Application of PCT/IL2018/051165Docket No.: 705662: AMT9-OO1US embolization particles are prevented from entering 
Macy discloses a plurality of axial slits (see Figs. 2A, 4A, 4B) having a larger width at its outer surface as compared to its inner surface slits (inner hole 21 being smaller than respective outer openings); such that the embolization3 particles are prevented from entering the plurality of axial slits from the inside of the microcatheter, while causing minimal restriction to outflow of the suspension fluid therethrough (see paragraphs 0028, 0030-0033; liquid would be able to flow through the slits, but embolization particles would be prevented from moving therethrough depending on the size of the particles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tal in view of Macy such that each of the plurality of axial slits has a larger width at its outer surface as compared to its inner surface slits; such that the embolization 3particles are prevented from entering the plurality of axial slits from the inside of the microcatheter, while causing minimal restriction to outflow of the suspension fluid therethrough. One would have been motivated to do so as Macy teaches how the design of its slits can be used to remove clogs (see paragraphs 0028, 0030-0033 of Macy).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783